Gaynor, J.
The petitioner, who is district- attorney of Richmond., county, presented to the board of supervisors of that county' for audit a' claim for moneys expended by him in performing the-duties of.his office. ■ The board rejected several items, and the 'petitioner asks for a peremptory writ of mandamus to compel the board to audit and allow the same. Section 230 of the County Raw provides that ,“ all expenses' necessarily incurred by the district attorney in criminal actions or proceedings arising in his county,” shall be a county charge: '
The four items disallowed áre as follows:
“Jan. 1 to date. Car fares and other incidental . expenses necessarily in- ; . - cu-rred by Mr. Jas. Seaton, • • stenographer ........... $11 40'
“Jan. 20 to Mar. 26. Traveling, and other expenses necessarily incurred in People v. Thos. Crimes......' 25 61
“ Jan. 31 to Mar. 16. Rike expenses necessarily -in- ’ curved in People v. Antoin- ■ ett-e Pinte •................ ' 13 95
*25“ Jan. 1 to date. Railroad, car and stage fares and meals, and other inci- ' dental expenses necessarily incurred while engaged on business of office . ....... $30 04”
The board could not properly have allowed any of them. They are too indefinite. Claims against a county must be itemized before they may be audited. Every item and detail must be so specifically stated that any one reading the account may be exactly informed of what it consists. To illustrate by the item, “Railroad, car and stage fares and meals and other incidental expenses necessarily incurred while engaged in business of office: ” who traveled, and where to, and what fare was paid, and what were the “other incidental expenses? ”' “Incidentals” in the bills of public officials have been known to include strange items, even wine and whisky, and private dinners. While it is entirely safe to belieye that- no bill presented by the district attorney- of Richmond county could embrace like items, still the law requires that all items be separately stated. The district attorney is entitled to be, allowed every item of expenditure which the board finds was necessarily incurred by him in criminal actions and proceedings arising in the county. This statement of claim of the district attorney does not enable the board to say what items have been incurred, much less that any item was necessarily incurred in the public business.
If the meals and traveling expenses were expended by the district attorney within Richmond county in the performance of his duties, he cannot charge them to the county. He is paid a salary, and has to pay for his meals and travel himself. I do not understand that a salaried public officer is entitled in addition to traveling and living expenses, unless it is' so provided by statute. In the case of People ex rel. Gardenier v. Board of Supervisors of the County of Columbia, 134 N. Y. 1, the district attorney was held to be entitled to such- expenses incurred in. going to Canada to cause the arrest and extradition of a criminal who had fled from his county. That decision rests upon the fact that the expenditure' was an extraordinary one, outside of the county, which the district attorney was not bound to incur personally, and which was not, therefore, in contemplation of the statute, covered by his salary.
The motion is denied.
Motion denied.